Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov 





Inventors: Humphry et al.				:
Patent No. 10,679,038					:
Issue Date: June 9, 2020				:		Decision on Petition
Application No. 15/569,637				:		
Filing Date: October 26, 2017			:
Attorney Docket No. P2060-7007US(P222864US)	:


This is a decision on the petition filed July 21, 2020, which is being treated as a petition under    37 C.F.R. § 1.182.

The petition is dismissed.

Any request for reconsideration must be submitted within TWO (2) MONTHS from the mail date of this decision.  No further petition fee is required for the request.  Extensions of time under 37 C.F.R. § 1.136(a) are NOT permitted.  The reconsideration request should be titled “Renewed Petition under 37 C.F.R. § 1.182.”  This is not a final agency action within the meaning of 5 U.S.C. § 704.

The application issued as a patent with 31 claims on June 9, 2020.

Pursuant to 37 C.F.R. § 1.321(a), a patentee may disclaim claim(s) or a part of or the entire term of a patent.  Specifically, 37 C.F.R. § 1.321(a) states,

A patentee owning the whole or any sectional interest in a patent may disclaim any complete claim or claims in a patent. In like manner any patentee may disclaim or dedicate to the public the entire term, or any terminal part of the term, of the patent granted. 

The patentee filed a disclaimer disclaiming all 31 claims at 1:39 pm (EST) on July 21, 2020.

The patent filed the petition later on the same date at 6:43 pm.

The petition is being treated as a petition under 37 C.F.R. § 1.182 to withdraw the disclaimer. 

The disclaimer cannot be withdrawn because the Office lacks the statutory authority to take such an action. 
The Office notes the facts in this case are similar to the facts at issue in Japanese Foundation for Cancer Research v. Michelle Lee (Fed. Cir. 2014).  In that case, the patentee filed a terminal disclaimer disclaiming the remaining term of the patent.  The patentee subsequently filed a petition to withdraw the terminal disclaimer.  The Office refused to withdraw the terminal disclaimer for several reasons including a lack of statutory authority to withdraw a terminal disclaimer in an issued patent.  The federal circuit upheld the Office’s refusal to withdraw the terminal disclaimer.  

In view of the prior discussion, the terminal disclaimer will not be withdrawn.  
Further correspondence with respect to this matter may be submitted as follows:

By Internet:	A request for reconsideration may be filed electronically using EFS Web.1  			Document Code “PET.OP” should be used if the request is filed electronically.  
	
By mail:	Mail Stop Petition
		Commissioner for Patents
		P.O. Box 1450
		Alexandria, VA  22313-1450

By facsimile:	(571) 273-8300
		Attn: Office of Petitions

By hand:	U.S. Patent and Trademark Office
		Customer Service Window
		Randolph Building
		401 Dulany Street
		Alexandria, VA 22314

Telephone inquiries regarding this communication should be directed to Petitions Attorney Steven Brantley at (571) 272-3203.

/Charles Steven Brantley/

Charles Steven Brantley
Senior Petitions Attorney
Office of Petitions






    
        
            
    

    
        1 General Information concerning EFS Web can be found at http://www.uspto.gov/patents/process/file/efs/index.jsp.